Title: To James Madison from Thomas Ewell, 20 January 1813
From: Ewell, Thomas
To: Madison, James


Sir,
20th Jany. 1813
The unnoticed note I addressed to you a few days since—was intended in the highest feelings of respect; altho its fate suggests the fear that it was otherwise considered. It is in the same feeling & with the same motive, of securing reparation to the good Mr. Hamilton & to myself, that again I entreat a moment of your consideration. Assuredly the greatest man in the country would not be offended—if it were the meanest who entreated for Justice. I am correctly told, that a representation has been made to you, that I attempted to convert the nitre received in Phila. from the Navy Dept. into money. This is indeed untrue: as you will credit—from the certificate of Dr. Ott & Geo. Harrison of Phila. which yesterday I shewed to Mr. Coles. Since then Mr. Todd has written on the same subject—& in a day or two I shall have another letter from Phila. all shewing the truth of the statement of Dr. Ott & Mr. Harrison. The first certifies that he had pressed me to take 15,000 lbs. nitre in this place—& Mr. Harrison declares that at the time I stated to him that I wished to dispose of the same quantity which Dr. Ott offered me in Washington—so as to save the enormous insurance from british capture which is 15 pr. cent. The originals of these I will deposit in the navy. Dept. on the arrival of the new Secretary: or leave with yourself.
Indeed so cautious was I—that when offered a sum for a part of the nitre by Mr. Lehman—as will be proved—I refused it—un⟨til I c⟩ould ascertain at what Ott’s could be obtaine⟨d.⟩ This exchange is of immense importance to me; and if I am prevented from making it with the 15,000 lbs. proposed—the loss will be to the public.
My powder mills were built upon solemn assurances of the Heads of the navy & war Depts. to give extensive employment. They would have cruelly ruined me—if they had not have complied. The Secy. of the navy fulfilling a prior engagement—on a formal contract—orders the navy agent of Phila. to deliver me 60,000 lbs nitre. This agent orders the storekeeper—who delivers officially the article—takes my receipts—& then gives me his receipt—declaring that he holds the article in his private capacity subject to my order. Now when a most judicious exchange is in my power—it is ordered to be suspended!—which besides an injury to me equal to ten cts pr. pound—clearly reflects on the conduct of Mr. Hamilton—whom I would not for a limb—have to suffer so unjustly.
To me it is no object—to have in hand more raw materials than will keep the mills in regular work. As more than this is rather an incumbrance—I cannot hesitate agreeing to have the article deposited in this navy yard—subject to my control for manufacture, or if required—I would give double security! One of these modes is assuredly the proper mode of securing safety to the public propert⟨y⟩, and as it is consistent wi⟨th⟩ th⟨e⟩ Law—I hope you will be pleased not to delay suspending the violent method resorted to in the first instance, of undoing what had been done. Respectfully I have the honor to be yr. ob. St.
Thomas Ewell
